Citation Nr: 0728454	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on November 2, 2004, at St. John's 
Hospital in Springfield, Illinois.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from October 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Illiana Health Care 
System (IHCS) in Danville, Illinois.

The veteran had initially requested a Board hearing in May 
2005, but later in September 2005, indicated that he did not 
wish to be scheduled for a Board hearing.

The appeal is REMANDED to the VA IHCS in Danville, Illinois.  
VA will notify the appellant if further action is required

REMAND

The veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred on November 2, 2004, at St. John's Hospital in 
Springfield, Illinois.  He primarily contends that the 
treatment he received at that facility was on an emergent 
basis and that a VA medical facility was not feasibly 
available to him at the time of his admission.  The veteran 
is seeking reimbursement or payment of the cost of 
unauthorized medical services under the Veteran's Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1000-1003 (2006).

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.

At this point, the Board is unable to determine, based on the 
limited evidence of record, whether (1) the treatment at 
issue was provided in conjunction with an emergent condition 
and (2) if a VA facility was feasibly available to provide 
such care.  In regard, the Board points out that it would be 
helpful to obtain the veteran's complete medical records 
associated with his care on November 2, 2004, at St. John's 
Hospital.  It appears that the only records from that 
facility on file at this time consist of radiology reports 
and billing statements.  The veteran's claim was denied in 
December 2004 on the basis that his treatment at St. John's 
Hospital on November 2, 2004, was not deemed an emergency of 
such nature that delay would have been hazardous to life or 
health, and that VA medical facilities were available for 
non-emergent treatment.

As stated, the evidence in the file before the Board is 
rather sparse.  Specifically it does not include any clinical 
indication or medical/professional opinion with rationale 
concerning whether the treatment was deemed emergent; a 
determination as to whether the veteran was enrolled in the 
VA health care system and had received medical services under 
authority of 38 U.S.C.A. Chapter 17, within the 24-month 
period preceding the furnishing of such emergency treatment; 
whether the veteran is financially liable to the provider of 
emergency treatment for the treatment; and whether the 
veteran has coverage under a health-plan contract for payment 
or reimbursement for the emergency treatment.

Moreover, the veteran's claim was at least partially denied 
based on a finding that VA facilities were feasibly available 
to provide the care that was provided at St. John's Hospital.  
The Board notes, however, that there is no specific 
information in the veteran's Medical Administration Service 
(MAS) file regarding the geographic accessibility of the 
nearest VA medical facility.  In addition, the Board notes 
that there is also no specific medical evidence establishing 
whether the nearest VA medical facility was capable of 
providing the specific type of treatment required by the 
veteran on November 2, 2004.  There was also no discussion on 
the reasonableness of traveling to a VA facility in light of 
the veteran's medical condition.  These questions must be 
addressed in order to properly adjudicate the veteran's 
claim.

For these reasons, the Board concludes that this case must be 
remanded to the VA IHCS to provide more detailed information 
regarding the nature and urgency of the private treatment 
received, the accessibility of the nearest VA facility, and 
whether the nearest VA facility was capable of providing the 
veteran with appropriate medical care at the time of his 
November 2, 2004, treatment.

For these reasons, the case is REMANDED to the VA IHCS for 
the following actions:

1.  VA should take appropriate action to 
secure the records of hospital treatment 
the veteran received at St. John's 
Hospital on November 2, 2004, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006), to include any 
admittance worksheets, emergency room 
records and discharge reports.  All 
development efforts should be documented.  

In his March 2005, NOD, the veteran also 
mentioned treatment from Dr. S.D.R. and 
from Central Allergy.  It is not clear if 
those records would also come from St. 
John's Hospital or if they are even 
pertinent to this claim.  IHCS is 
requested to make inquiry in this regard 
and to make arrangements to obtain these 
records should they be pertinent to the 
claim. 

2.  The VA IHCS should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the veteran's home, and 
associate that information with the 
claims folder.  In particular, the VA 
IHCS should ascertain the distance 
between the nearest VA facility and the 
veteran's home, the distance between St. 
John's Hospital and the veteran's home, 
and the distance between the nearest VA 
medical facility and St. John's Hospital.

3.  Thereafter, the claims file should be 
sent to an appropriate VA medical doctor 
or VA official who, after reviewing the 
file in its entirety, should address the 
following:

a.  Whether the treatment received on 
November 2, 2004 at St John's Hospital 
was for a medical emergency?  In this 
regard, was the treatment of such a 
nature that delay in obtaining the 
treatment would have been hazardous to 
life and health?

b.  If it is determined that the veteran 
was treated for a medical emergency 
condition, the physician/official should 
state when it ended (i.e. when did the 
veteran become stabilized).  In this 
regard, the physician or official should 
state whether at any time the veteran 
could have been safely transferred to a 
VA facility or whether the veteran could 
have reported to a VA facility for 
continuation of treatment for the 
disability.

c.  State whether a VA facility was 
feasibly available.  In addressing this 
question, the physician/official should 
note whether the urgency of the veteran's 
medical condition, the relative distance 
of the travel involved in obtaining 
adequate VA treatment or the nature of 
the treatment made it necessary or 
economically advisable to use St. John's 
Hospital.  The physician/official should 
also address whether VA had the ability 
to provide immediate treatment, and if 
not, whether any delay in treatment would 
have had a negative impact on the 
veteran's health.

4.  The VA HCS should address the 
following questions below, as well as all 
other criteria listed in 38 C.F.R. 
§ 17.1002:

a.  Was the veteran enrolled in the VA 
health care system and had he received 
medical services within the 24-month 
period prior to the emergency treatment?

b.  Is the veteran financially liable for 
the treatment?

c.  Does the veteran have coverage under 
a health-plan contract, in whole or in 
part, for any of the emergency treatment?

5.  After completing the above-noted 
development, the IHCS should review the 
veteran's claim and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition of this case.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



